Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pat 6486927) in view of Suzhou HYC Electronics Technology Co. LTD. (CN 108169934) [known herein as Suzhou].

    PNG
    media_image1.png
    358
    549
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    447
    492
    media_image2.png
    Greyscale

Regarding claim 1, Kim discloses [see Fig. 1 above] a display panel detection method, comprising steps of: sending [via conveyer 110] at least one to-be-detected panel (included with LCD cassettes 21) [see also Abstract for details] to a first detection machine (work table unit 300) for detection; generating, by the first detection machine (300), a detection result; [in the prior art it discloses testing circuit segments connections of the LCD to see if all circuits connected & operating as intended (normal) or any part of the circuit is disconnected and not operating (abnormal)], if the detection result  is abnormal [all circuits segments are not connected and not operating], determining that the at least one to-be-detected panel (part of 21) is abnormal [not operating], and returning the at least one to-be-detected panel (part of 21) to a corresponding cassette (cassette 21). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result  is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.





Regarding claims 4 and 5, Kim discloses [see Fig. 1 above] a display panel detection method, comprising steps of automatically sending, by the conveying apparatus (conveyor 110) after returning the at least one to-be- detected panel (part of 21) to the cassette (cassette 21), the at least one to-be-detected panel whose detection result is abnormal [circuit segments connected & operating] to the detection machine (300): each time the cassette (21) retrieves a batch or one to-be-detected panel (part of 21), determining whether a corresponding detection result is abnormal [via work table unit 300]. However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result  is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.

Regarding claim 7, Kim discloses [see Fig. 1 above] a display panel detection method, comprising steps of:  wherein the step of determining, by the pipeline control system (mainframe 10), whether the detection result is abnormal [circuit segments connected & operating], and if the detection result is abnormal, sending the at least one to-be-detected panel (part of 21) to the detection machine (300) the method further comprises: if a detection result obtained through the detection (300) is normal, returning the at least one to-be-detected panel (part of 21) to a qualified-product cassette (21). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result  is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.

Regarding claim 13, Kim discloses [see Fig. 1 above] a display panel detection method, comprising steps of: sending [via conveyer 110] at least one to-be-detected panel (included with LCD cassettes 21) [see also Abstract for details] to a first detection machine (work table unit 300) for detection; generating, by the first detection machine (300), a detection result; determining, by a pipeline control system (mainframe 10), whether the detection result is abnormal [in the prior art it discloses testing circuit segments connections of the LCD to see if all circuits connected & operating as intended (normal) or any part of the circuit is disconnected and not operating (abnormal)], if the detection result  is abnormal [all circuits segments are not connected and not operating], determining that the at least one to-be-detected panel (part of 21) is abnormal [not operating], and returning, by a conveying apparatus (conveyor 110), the at least one to-be-detected panel (part of 21) to a corresponding cassette (cassette 21) or if the detection result is abnormal, determining that the at least one to-be-detected panel (part of 
[in the prior art it discloses testing circuit segments connections of the LCD to see if all circuits connected & operating as intended (normal) or any part of the circuit is disconnected and not operating (abnormal)] to the first detection machine (300); and a conveying apparatus (conveyor 110), configured to: send the at least one to-be-detected panel (part of 21) to the first detection machine (300) or return the at least one to-be-detected panel to a corresponding cassette (21). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result  is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in 
Regarding claim 15, Kim discloses [see Fig. 1 above] a display panel detection device, comprising: wherein the step of determining, by the pipeline control system (mainframe 10), whether the detection result is abnormal [circuit segments connected & operating], and if the detection result is abnormal, sending the at least one to-be-detected panel (part of 21) to the detection machine (300) comprises the following process: when the detection result is abnormal, sending, by a conveying apparatus (conveyor 110), the at least one to-be-detected panel (part of 21) directly to the first detection machine (300). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result  is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection, wherein a detection project of the first detection (check bit 3) and a detection project of the second detection (check bit 3) are the same. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention 
Regarding claim 16, Kim discloses [see Fig. 1 above] a display panel detection device, comprising:  wherein the step of determining, by the pipeline control system (mainframe 10), whether the detection result is abnormal [circuit segments connected & operating], and if the detection result is abnormal, sending the at least one to-be-detected panel (part of 21) to the detection machine (300) comprises the following process: automatically sending, by the conveying apparatus (conveyor 110) after returning the at least one to-be- detected panel (part of 21) to the cassette (cassette 21), the at least one to-be-detected panel whose detection result is abnormal [circuit segments connected & operating] to the detection machine (300). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result  is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection, wherein a detection project of the first detection (check bit 3) and a detection project of the second detection (check bit 3) are the same. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower 
Regarding claims 17 and 18, Kim discloses [see Fig. 1 above] a display panel detection device, wherein the process of automatically sending, by the conveying apparatus (conveyor 110) after returning the at least one to-be- detected panel (part of 21) to the cassette (cassette 21), the at least one to-be-detected panel whose detection result is abnormal [circuit segments connected & operating] to the detection machine (300): each time the cassette (21) retrieves a batch or one to-be-detected panel (part of 21), determining whether a corresponding detection result is abnormal [via work table unit 300]. However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result  is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (U.S. Patent No. 11,124,366) - Inspection apparatus for display panel and testing method for display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858